DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Amendment filed 02/16/2021.  Claims 1, 22 and 31 have been amended and claims 37 and 38 added.  Claims 1-10, 22-34, 37 and 38 are currently pending in the instant Application. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 22-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see the Remarks, filed 02/16/2021, with respect to claims 31-34 have been fully considered and are persuasive.  The outstanding rejections of claims 31-34 have been withdrawn. 



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ”nosepiece is configured to be connected to the outlet ends of the first and second lumens” of line 18 of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted that the first and second lumens of claim 22 are each required to have bends and claimed as distinct components from the nosepiece.  The apparent corresponding disclosed nosepiece (Figure 3, 300 as per Paragraph 67) comprises first and second lumens having bends as subcomponents thereof, thus a nosepiece connected to ends of the first and second lumens as required by the claims is not shown in the Drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:   The “nosepiece [...] configured to be connected to the outlet ends of the first and second lumens” of line 18 of claim 2 lacks antecedent basis in the Specification.  It is noted that the first and second lumens of claim 22 are each claimed as distinct components from the nosepiece.  The apparent corresponding disclosed nosepiece (Figure 3, 300 as per Paragraph 67) comprises first and second lumens as subcomponents thereof, thus a distinct nosepiece connected to ends of the first and second lumens as required by the claims is not recited in the Specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 22, 23, 27 and 31 and claims 23-34 due to dependence from claims 22 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Each of claims 5 and 27 recites an outer “the outer surface” in claim 1.  It is unclear whether the recited outer surface is intended to be the antecedent outer surface of the first lumen or the outer surface of the second lumen.  For the purposes of examination it is assumed that claim 5 is intended to refer to an outer surface that may be either antecedent outer surface.  
Claim 22 recites the limitation "the nosepiece" in line 18.  There is insufficient antecedent basis for this limitation in the claim and it is unclear whether the nosepiece of line 18 is intended to be one and the same as the nosepiece portion of line 2 of the claim.  Further it is unclear whether the claim is intended to require a nosepiece portion and a distinct nosepiece or rather a subcomponent of the nosepiece portion that is a nosepiece, connected to further subcomponents of the nosepiece portion.  For the purposes of examination it is assumed that line 18 is intended to recite a nosepiece and that the claim is intended to require a subcomponent of the nosepiece portion that is a nosepiece, connected to further subcomponents of the nosepiece portion.
Claim 23 recites the limitation “The system of claim 23" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination it is assumed that claim 23 is intended to depend from claim 22 thus to recite “The system of claim 22”
Claim 31 recites the limitation “the cured coating" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination it is assumed that the recited cured coating is intended to be one and the same as the antecedent material.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 23 recites “The system of claim 23, wherein” in line 1 thus appears to be in dependent form but fails to refer to an antecedent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For the purposes of examination it is assumed that claim 23 is intended to depend from claim 22 thus to recite “The system of claim 22, wherein”

Allowable Subject Matter
Claims 31-34 are rejected due to indefiniteness as detailed above however would be allowable if rewritten to obviate the issue of indefiniteness under 35 USC 112(b).
The following is an examiner’s statement of reasons for indicating allowable subject matter: the prior art does not disclose or teach a method of manufacturing a nosepiece having first and second lumens and a hollow bridge with walls fluidically separating a hollow space of the bridge from the lumens the method of manufacturing having the combined steps of claim 31 including maintaining a first mandrel, a second mandrel and a third mandrel in a fixed arrangement, the third mandrel is positioned between and at a distance from the first and second mandrels; coating, trimming, and removing the cured coating.  As detailed in the Action of 11/17/2020, the art of record of Curti discloses a method for manufacturing a nosepiece having first and second lumens and a bridge comprising steps of maintaining first, second and third mandrels in a fixed arrangement, coating, curing, trimming and removing the cured coating, however the nosepiece thereof does not comprise first and second walls of the bridge fluidically separating the hollow space thereof from the lumens.  Rather, in Curti, the hollow 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-10, 22, 23 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwin G. Weichselbaum, US 4,790,308.
Regarding claim 1, Weichselbaum discloses a nosepiece (Figures 1 and 2 cannula harness assembly 10 including nasal cannula 19 as per Column 2, lines 20-29) for respiratory therapy (Column 1, lines 10-20), the nosepiece comprising a first lumen (Figure 2, end portion 40 taken to comprise the portion of 31 within 70, as per Column 2, lines 48-54,  a portion of a tube thus a lumen) having an outer surface  (the radially outer surface of 40 and 31 therein), the first lumen comprising a first inlet end (the patient-distal end of 31 within 70, at end 34 of 19) to receive a first flow of breathing gas (flow of gas from 18, through 31 as per Column 2, lines 23-30 and 41-44), a first outlet end (the patient-proximal end, at 44) to deliver the first flow (fitting within the nares as per Column 2, lines 50-54 and for supplying gas as per Column 1, lines 5-9), and a first bend ( where 31 extends between 34 and 38 as shown in Figure 3 thus having a bend ads dictated by 70) between the first inlet end and the first outlet end (between 34 and 44 as depicted); a second lumen  (end portion 42 taken to comprise the portion of 32 within 72 as per Column 2, lines 48-54, , a portion of a tube thus a lumen) having an outer surface  (the radially outer surface of 42 and 32 therein), the second lumen comprising a second inlet end  (the patient-distal end of 32 within 72, at end 36 of 19) to receive a second flow of breathing gas (flow of gas from 18, through 32 as per Column 2, lines 23-30 and 41-44), a second outlet end  (the patient-proximal end, at 46) to deliver the second flow (fitting within the nares as per Column 2, lines 50-54 and for supplying gas as per Column 1, lines 5-9), and a second bend (where 32 extends between 36 and 38 as shown in Figure 3 thus having a bend ads dictated by 72)  between the second inlet end and the second outlet end (between 36 and 46 as depicted); and a hollow bridge (48 as per Column 2, lines 55-60, a 

Regarding claim 2, the bridge of Weichselbaum attaches to the outer surface of the first lumen (70 encircling the radial outer surface of 31) at the first bend (70 encircling 31 from 38 to 34 thus at the bend in 31 as depicted in Figure 2) and the outer surface of the second lumen (72 encircling the radial outer surface of 32) at the second bend (72 encircling 32 from 38 to 36 thus at the bend in 32 as depicted in Figure 2).
Regarding claim 5, a material of the outer surface comprises polyvinyl chloride (PVC) (as per Column 5, lines 3-6) in Weichselbaum.
Regarding claim 6, the bridge of Weichselbaum bridge comprises a first opening (the opening of 70 at side 34 as shown in Figure 2) along a base (the lower side, opposite upper side 38) of the bridge.
Regarding claim 7, the first opening of Weichselbaum is configured (being an opening of a channel 70, for receiving a gas supply tube as per Column 4, lines 30-40 for fluidly connecting a medical 
Regarding claim 8, the first opening of Weichselbaum is configured (being an opening of a  channel 70, for receiving a gas supply tube as per Column 4, lines 30-40 for fluidly connecting a medical device, gas source 18) to allow a medical device (as shown by fluidic connection of gas source 18 via 20 as shown in Figure 1) to be coupled (fluidically and mechanically) to the nosepiece., wherein the medical device is a nebulizer (the first opening being fully capable of allowing coupling of a device in fluid communication with 20 thus of allowing connection of a nebulizer).
Regarding claim 9, the bridge of Weichselbaum is collapsible (foldable as per Column 3, lines 3-15 and made of flexible material as per Column 2, lines 55-65 thus capable of collapsing).
Regarding claim 10, said nosepiece of Weichselbaum further comprises a source (Figure 1, 18 as per Column 2, lines 20-26) of breathing gas connected  (via supply tube 16)  to the first inlet and the second inlet.

14.	Regarding claim 22, Weichselbaum a system for respiratory therapy (Figures 1 and 2 cannula harness assembly 10 including source 18 and nasal cannula 19 as per Column 2, lines 20-29) for respiratory therapy (Column 1, lines 10-20) comprising a  nosepiece portion  (cannula harness assembly 10 including source 18 and nasal cannula 19), the nosepiece comprising a first lumen (Figure 2, end portion 40 taken to comprise the portion of 31 within 70, as per Column 2, lines 48-54,  a portion of a tube thus a lumen) comprising a first inlet end (the patient-distal end of 31 within 70, at end 34 of 19) to receive a first flow of breathing gas (flow of gas from 18, through 31 as per Column 2, lines 23-30 and 41-44), a first outlet end (the patient-proximal end, at 44) to deliver the first flow (fitting within the nares as per Column 2, lines 50-54 and for supplying gas as per Column 1, lines 5-9), and a first bend ( where 31 extends between 34 and 38 as shown in Figure 3 thus having a bend ads dictated by 70) 

Regarding claim 23, the bridge attaches to the outer surface of the first lumen (attached at tunnel 70) and the outer surface of the second lumen (attached at tunnel 72).
Regarding claim 27, a material of the outer surface comprises polyvinyl chloride (PVC) (as per Column 5, lines 3-6) in Weichselbaum.
Regarding claim 28, the bridge of Weichselbaum bridge comprises a first opening (the opening of 70 at side 34 as shown in Figure 2) along a base (the lower side, opposite upper side 38) of the bridge.
Regarding claim 29, the first opening of Weichselbaum is configured (being an opening of a channel 70, for receiving a gas supply tube as per Column 4, lines 30-40 for fluidly connecting a medical device, gas source 18) to allow a medical device (as shown by fluidic connection to gas source 18 via 20 as shown in Figure 1) to be coupled (fluidically and mechanically) to the nosepiece.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Weichselbaum as applied to claim 1 above in view of Ratto et al., US 2012/0304992.  Weichselbaum does not disclose an internal diameter of the first lumen to taper toward the first outlet end, and an internal diameter of the second lumen tapers toward the second outlet end.
Ratto  teaches a nasal cannula (Figure 4A as per Paragraph 15) wherein an internal diameter (the inside diameter of one of two cannula tips as shown in Figure 1A, as per Paragraph 5) of a first lumen (the lumen of one side of a nasal cannula from an inlet to a naris prong thus analogous to the first lumen of Weichselbaum)  to taper toward the first outlet end (at N in Ratto as per Paragraph 22), and an internal diameter (the inside diameter of the other of two cannula tips as shown in Figure 1A, as per Paragraph 5) of the second lumen (the lumen of a second side of a nasal cannula from an inlet to a naris prong thus analogous to the second lumen of Weichselbaum) tapers toward the second outlet end (at N as depicted in Figure 1A).
Ratto and Weichselbaum are analogous in that both are from the field of nasal cannulae.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the prongs of Weichselbaum to have tapering internal diameters as taught by Ratto thus resulting in Weichselbaum wherein an internal diameter of the first lumen to tapers toward the first outlet end, and an internal diameter of the second lumen tapers toward the second outlet end.  It would have been obvious to do so for the purpose as taught by Ratto in Paragraph 4 of allowing greater flow rates and reduced noise and for the purpose of allowing a tapering form such as would be conducive to the shape of the nares of a patient. 

Claims 4, 25, 26, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Weichselbaum as applied to claims 1 and 22 above in view of Cortez, JR. et al., US 2014/0116447.
Regarding claim 4, Weichselbaum does not disclose said nosepiece wherein an internal diameter of the first inlet end is greater than an internal diameter of the first outlet end, and wherein an internal diameter of the second inlet end is greater than an internal diameter of the second outlet end.
Cortez JR. teaches a nosepiece (Figure 1A as per Paragraph 12) wherein an internal diameter  (in Figure 1C, the internal diameter of 138 as per Paragraph 19) of a first inlet end (an inlet end of one of two sides of a nasal cannula thus analogous to that of Weichselbaum) is greater than an internal diameter of the corresponding first outlet end (being enlarged relative to the  internal diameter at outlet end 136 as per Paragraphs 17 and 17, the internal diameter of 136 being the constant internal diameter of 1382 relative to which the internal diameter of 138 is enlarged), and wherein an internal diameter (in Figure 1C, the internal diameter of 138 as per Paragraph 19) of the second inlet end (an second inlet end of one of two sides of a nasal cannula thus analogous to that of Weichselbaum)  is greater than an internal diameter of the second outlet end (being enlarged relative to the  internal diameter at outlet end 136 as per Paragraphs 17 and 17, the internal diameter of 136 being the constant internal diameter of 132 relative to which the internal diameter of 138 is enlarged).
Cortez JR. and Weichselbaum are analogous in that both are from the field of nasal cannulae.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the nosepiece of Weichselbaum to have the relatively flared inlet ends of Cortez JR., thus an internal diameter of the first inlet end greater than an internal diameter of the first outlet end, and an internal diameter of the second inlet end is greater than an internal diameter of the second outlet end.  It would have been obvious to do so for the purpose as taught by Cortez JR. in the Abstract thereof of achieving connection of inlet ends without constriction of internal diameter. 
Regarding claim 25, Weichselbaum does not disclose said system wherein the third lumen and the nosepiece define a constant diameter flow path for the first flow of breathing gas from the inlet end of the third lumen to the outlet end of the first lumen; and wherein the fourth lumen and the nosepiece 
Cortez JR. teaches a system (Figure 1A as per Paragraph 12) comprising a nosepiece (100 apart from 110 and 112 and 140)  wherein an internal diameter  (in Figure 1C, the internal diameter of 138 as per Paragraph 19) of a first inlet end (an inlet end of one of two sides of a nasal cannula thus analogous to that of Weichselbaum) is greater than an internal diameter of the corresponding first outlet end (being enlarged relative to the  internal diameter at outlet end 136 as per Paragraphs 17 and 17, the internal diameter of 136 being the constant internal diameter of 138 relative to which the internal diameter of 138 is enlarged), and wherein an internal diameter (in Figure 1C, the internal diameter of 138 as per Paragraph 19) of the second inlet end (an second inlet end of one of two sides of a nasal cannula thus analogous to that of Weichselbaum)  is greater than an internal diameter of the second outlet end (being enlarged relative to the  internal diameter at outlet end 136 as per Paragraphs 17 and 17, the internal diameter of 136 being the constant internal diameter of 1382 relative to which the internal diameter of 138 is enlarged) and wherein the third lumen (that of 110, connected to the first inlet, a supply tubing analogous to that of Weichselbaum)  and the nosepiece define a constant diameter flow path (as per Paragraph 18) for the first flow of breathing gas from the inlet end of the third lumen to the outlet end of the first lumen and wherein the fourth lumen (that of 110, connected to the second inlet, a supply tubing analogous to that of Weichselbaum) and the nosepiece portion define a constant diameter flow path  (as per Paragraph 18) for the second flow of breathing gas from the inlet end of the fourth lumen to the outlet end of the second lumen.
Cortez JR. and Weichselbaum are analogous in that both are from the field of nasal cannulae.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the nosepiece of Weichselbaum to have the relatively flared inlet ends of Cortez JR., thus wherein the third lumen and the nosepiece define a constant diameter flow path for the 
Regarding claim 26,  the first inlet end of the first lumen is adapted (having an enlarged receiving portion as taught by Cortez Jr in the modified Weichselbaum as detailed regarding claim 25 above)  to be connected to the outlet end of the third lumen without constricting the internal diameter of the third lumen, and the second inlet end of the second lumen is adapted (having an enlarged receiving portion as taught by Cortez Jr in the modified Weichselbaum as detailed regarding claim 25 above) to be connected to the outlet end of the fourth lumen without constricting the internal diameter of the fourth lumen.
Regarding claim 37, the first lumen of Weichselbaum has a first internal diameter (the inner diameter of 20 as per Column 2, lines 35-40, the first lumen being a subcomponent of 20) between the first inlet end and the first outlet end, and wherein the second lumen has a second internal diameter (the inner diameter of 22 as per Column 2, lines 35-40, the first lumen being a subcomponent of 20) between the second inlet end and the second outlet end.  Weichselbaum does not disclose the first and second internal diameters to be constant.
Cortez JR. teaches a nosepiece (Figure 1A as per Paragraph 12) wherein an first internal diameter  (in Figure 1C, the internal diameter of 132 as per Paragraph 17) between a first inlet end  and outlet end (between inlet end 134 and outlet end 136 of one of two sides of a nasal cannula as per Paragraph 16 thus analogous to that of Weichselbaum)is constant (recited in paragraph 17) and wherein second internal diameter  (in Figure 1C, the internal diameter of 132 as per Paragraph 17) between a second inlet end  and outlet end (between inlet end 134 and outlet end 136 of the other of two sides of 
Cortez JR. and Weichselbaum are analogous in that both are from the field of nasal cannulae.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the nosepiece of Weichselbaum to have constant first and second internal diameters as taught by Cortez JR.  It would have been obvious to do so for the purpose as taught by Cortez JR. in the Abstract of not constricting flow and as per Paragraph 11 of Cortez JR., for the purpose of minimizing noise and disruptions.
Regarding claim 38, the first lumen and second lumens of Weichselbaum have an internal diameters  (the inner diameters of 20 and 22 as per Column 2, lines 35-40, the first and second lumen being subcomponents of 20 and 22) however Weichselbaum does not disclose the first and second lumens to define smooth bore gas paths.
Cortez JR. teaches a nosepiece (Figure 1A as per Paragraph 12) wherein an first internal diameter  (in Figure 1C, the internal diameter of 132 as per Paragraph 17) between a first inlet end  and outlet end (between inlet end 134 and outlet end 136 of one of two sides of a nasal cannula as per Paragraph 16 thus analogous to that of Weichselbaum) that defines a smooth bore gas path (as depicted and having a constant diameter as recited in paragraph 17) and wherein second internal diameter  (in Figure 1C, the internal diameter of 132 as per Paragraph 17) between a second inlet end  and outlet end (between inlet end 134 and outlet end 136 of the other of two sides of a nasal cannula as per Paragraph 16 thus analogous to that of Weichselbaum) defines a smooth bore gas path (as depicted and having a constant diameter as recited in paragraph 17)
Cortez JR. and Weichselbaum are analogous in that both are from the field of nasal cannulae.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the nosepiece of Weichselbaum to have smooth bore gas paths as taught by .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Weichselbaum as applied to claim 22 above in view of Cortez et al., US 2008/0121230. Weichselbaum does not disclose said system wherein the breathing gas is humidified and heated.  
Cortez discloses a nasal cannula system (Figure 1 as per Paragraph 33) comprising a humidifier (as per Paragraph 35) wherein breathing gas delivered to a patient is heated and humidified (as per the Abstract of Cortez).
Cortez and Weichselbaum are analogous in that both are from the field of nasal cannulae.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the system of Weichselbaum to comprise a humidifier and accordingly to deliver breathing gas that is humidified and heated as taught by Cortez.  It would have been obvious to do so for the purpose, of preventing irritation resultant from delivery of dry air (as per Paragraph 2 of Cortez).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Weichselbaum as applied to claim 29 above in view of Kadrichu et al., US 2010/0282247. Weichselbaum does not disclose said system wherein the medical device comprised by said system is a nebulizer.
Kadrichu teaches a nebulizer (Figure 1, 102, taken to include adaptor 106 Paragraphs 105 and 106) for attachment to a gas supply tubing of a nasal cannula (as per Paragraph 106)
Kadrichu and Weichselbaum are analogous in that both are from the field of therapeutic gas delivery comprising nasal cannulae.  Therefore it would have been obvious to one of ordinary skill in the 
 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785   

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773